Phillips,
dissenting: In my opinion, the petitioner incurred liability in 1920 to respond in damages for breach of its contract. While the amount was not determined until a future year, it seems clear that when paid, it was not an expense of doing business in the year of payment, but an expense of the business of the year when the breach occurred, and is properly to be considered before the income of that year can be determined. The fact that the amount was not liquidated or the liability admitted, seems unimportant. The principles to be applied do not seem to differ materially from those laid down by the Supreme Court in United States v. Anderson, 269 U. S. 422; 5 Am. Fed. Tax Rep. 5674. I dissent from the decision reached.